Citation Nr: 0309366	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  97-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
neck disorder to include arthritis. 

2.  Entitlement to service connection for arthritis of the 
left hand.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974 and from December 1980 to April 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO, in pertinent part, denied service connection for 
arthritis of the neck and for arthritis of the fingers of the 
left hand as a well-grounded claim had not been submitted.

The Board remanded the claim in August 1998 for further 
development and adjudicative action.  

In May 2000, after adjudicating other issues then pending on 
appeal, the Board remanded the case to the RO for further 
development and adjudicative action.  

During the pending appeal, while in remand status, the RO in 
a January 2003 rating decision granted entitlement to service 
connection for low back syndrome, carpal tunnel syndrome of 
the right and carpal tunnel syndrome of the left.  
Accordingly, these issues are no longer on appeal.    

In January 2003 the RO most recently affirmed the denial of 
entitlement to service connection for arthritis of the neck 
and left hand.  

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
neck disorder linked to service on any basis, or that he had 
arthritis of the neck disabling to a compensable degree 
during the first post service year.  

2.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the left hand claimed as arthritis linked to 
service on any basis, or that he had arthritis of the left 
hand to a compensable degree during the first post service 
year.  


CONCLUSIONS OF LAW

1.  A chronic acquired neck disorder was not incurred in or 
aggravated by active service, nor may osteoarthritis of the 
neck be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Arthritis of the left hand was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service medical records show that in September 1995 the 
veteran complained of central neck pain of several years 
duration.  Medication was prescribed.  

In October 1996 the veteran was seen for follow-up of central 
neck pain.  His symptoms had decreased with medication and 
exercise.  His neck had full range of motion and was non 
tender.  The impression was neck pain, decreased.

In early February 1997 the veteran complained of a two month 
history of numbness on the left hand along the dorsum of 5th 
metacarpal.  He denied neck pain.  He complained of pain at 
the left 5th metacarpophalangeal joint (MCP).  The pertinent 
assessment was degenerative joint disease at the left 5th MCP 
and left hand paresthesias.  

The veteran was hospitalized for one day in February 1997 for 
cervical radiculopathy.  

In late February 1997, it was noted that the veteran just 
finished a course of treatment for Bell's Palsy.  He had a 
past history of paresthesias in left C-8 and C-7 dermatomes.  
An x-ray of the left hand was negative.  An x-ray of the neck 
revealed a normal cervical spine.  

In April 1997 the veteran was seen for complaints of numbness 
and tingling in both hands for a couple of years.  The 
diagnosis was left carpal tunnel syndrome.  

An April 1997 electromyography report (EMG) shows median 
neuropathy at or distal to the wrist (e.g., carpal tunnel 
syndrome) predominantly deymelinating but with some evidence 
of axon loss on the left involving the sensory and motor 
nerve fibers on the left, moderate to severe in degree.

The veteran submitted a claim in May 1997 for multiple 
disorders to include arthritis at the base of the neck and 
arthritis in the fingers of the left hand.  

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in June 1997.  He reported that 
in 1987 he had developed numbness on the dorsum of his left 
hand, over the fourth and fifth fingers.  



He complained of numbness in the left hand and was wearing a 
wrist splint, but stated it did not help numbness.  

The June 1997 VA general medical examination shows there was 
no diagnosis of a neck disorder.  The examiner noted that the 
veteran did not have carpal tunnel syndrome and that a 
diagnosis would be made in a later examination. 

The veteran was also afforded a VA C&P examination of the 
spine and hands in June 1997.  He had no history of neck 
injury but had been symptomatic over the last four to five 
years and continued to have chronic recurrent neck pain.  The 
neck pain was worsened by reaching or attempting to reach or 
work overhead.  There was no radiation of pain in the upper 
extremities.  He gave a history of swelling and stiffness of 
both hands with good functional use.  He stated that he was 
right hand dominant.  The pertinent impression was 
arthritis/arthralgia of neck and hands secondary to 
degenerative disease.

A private x-ray report on the same day in June 1997 shows 
that examination of the cervical spine in two projections 
revealed the vertebral bodies, disc spaces and pedicles to 
appear unremarkable.  The impression was a normal cervical 
spine in two projections.  Examination of the left hand in 
multiple projections revealed that the soft tissues and bony 
structures appeared unremarkable.  

The veteran was also afforded a VA C&P examination for 
peripheral nerves.  He stated that approximately 10 years 
earlier he developed pain in his left wrist followed by the 
development of numbness over the dorsal aspect of his left 
hand located in the area of the fourth and fifth fingers.  He 
complained of numbness in his left hand, that his fingers 
were becoming weaker and that he periodically dropped things 
that he held in his left hand.  The examiner felt that 
examination findings were consistent with ulnar nerve 
neuritis and suspected that the problem was an ulnar nerve 
neuropathy.  

In July 1997 the veteran sought a refill of prescription 
medication for bilateral carpal tunnel syndrome and chronic 
back pain.  He had no new complaints and wanted to discuss 
surgical options.  He was also seen in September 1997 for 
carpal tunnel syndrome.

With his notice of disagreement submitted in October 1997, 
the veteran submitted copies of service medical records and 
post service treatment records.  

In March 1998 the veteran submitted medical records showing 
that he had had surgery for carpel tunnel syndrome on his 
left wrist in December 1997.  The constant pain was gone but 
he still felt sharp shooting pain periodically and weakness 
when lifting.  

In April 1998 the veteran was seen for follow-up after the 
surgery on his left hand.  The assessment was that he had 
some tight wrist motion with minimal deficit in grip 
strength.  

The veteran was afforded a VA C&P examination for peripheral 
nerves in May 2002.  He reported having surgery on the left 
hand for carpal tunnel syndrome.  The examiner recorded that 
have any significant symptoms suggesting ulnar neuropathy.  

The veteran was afforded a VA C&P orthopedic examination in 
May 2002.  The examiner noted that the veteran had complaints 
of neck pain while in the service.  Prior x-rays of the neck 
were said to be negative.  The examiner stated that he had 
seen the veteran in June 1997.  There was no history of neck 
injury but he had been symptomatic over the last several 
years.  The examiner noted that a prior MRI scan was 
negative.  

The May 2002 VA orthopedic examiner further noted there was 
also a history of swelling and stiffness of the hands, 
although the veteran had good functional use at the time of 
the evaluation in 1997.  

At the May 2002 VA examination the veteran reported that his 
neck was no longer symptomatic and he had been doing well 
over the last couple of years.  He also mentioned that after 
the carpal tunnel release of the left hand the condition 
improved.  He stated that the left hand was doing fine, 
although, sometimes he felt a little awkward with the use of 
the hand.  The impression was his neck was asymptomatic and 
the examination was unremarkable.  There was no evidence of 
arthritis of the left hand, status post left carpal tunnel 
release.  The examination of the left hand was unremarkable 
for any orthopedic findings.  

X-rays in May 2002 revealed a normal cervical spine with no 
evidence of arthritis, fracture, dislocation or bone 
destruction.  X-rays of the left hand in May 2002 revealed 
the bones and joints of the left hand were intact.  There was 
no evidence of arthritis, bone destruction, fracture or 
dislocation.  The impression was a normal left hand.  

In June 2002, an addendum was prepared by the VA examiner who 
performed the May 2002 peripheral nerves examination.  Nerve 
conduction studies reported prolongation of the left median 
palmar latency suggesting mild, very early median neuropathy 
at the left wrist.  The pertinent impression was carpal 
tunnel syndrome with history of surgery on the left side.  An 
EMG showed mild findings.

Also in June 2002, an addendum was prepared by the VA 
examiner who performed the May 2002 orthopedic examination.  
After review of the x-rays, the examiner stated the reports, 
in pertinent part, described a normal cervical spine and a 
normal left hand.

The VA orthopedic examiner prepared another addendum in 
September 2002 summarizing his previous review of the file, 
examination findings, and review of  May 2002 x-ray reports.  
He stated, that as previously noted, the cervical spine was 
asymptomatic and the examination was unremarkable.  The 
cervical spine x-ray report was negative.  There was no 
evidence of arthritis of the left hand, although the veteran 
had had a prior carpal tunnel release.  The x-ray report of 
the left hand was negative.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.




The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as osteoarthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  
Although initially the veteran's claim was denied as a well-
grounded claim had not been submitted, more recently the RO 
reviewed the case and denied it on the merits.

In April 2001 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In its January 2003 supplemental statement of the case the RO 
provided the veteran the criteria under the VCAA and clearly 
demonstrated that it had considered his claim under this new 
law.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records, and afforded the veteran several VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a chronic disease as such is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

The Board finds that a chronic acquired neck disorder to 
include arthritis and a disorder of the left hand such as 
arthritis were not incurred during active military service or 
within an applicable presumptive period following service.  

A chronic neck disorder to include arthritis and arthritis of 
the left hand were never shown in service.  Service medical 
records show no treatment or diagnosis of a chronic neck 
disorder to include arthritis.  

Although in December 1997 the veteran claimed to have injured 
his neck in 1991, at a VA examination in June 1997, he 
reportedly had no history of a neck injury.  The Board's 
review finds that service medical records are negative for 
complaints or diagnosis of a neck disorder at that time.   He 
was treated for neck pain in the fall of 1996; however, in 
February 1997 he denied having neck pain and an x-ray in 
February 1997 revealed a normal cervical spine.  

In service, the veteran complained of numbness of the left 
hand and pain at the left 5th MCP.  Although he was diagnosed 
with degenerative joint disease at the left 5th MCP in 
February 1997, an x-ray at that time was negative for his 
left hand.  

In April 1997 the veteran was diagnosed with left carpal 
tunnel syndrome and treated surgically in December 1997.  The 
Board notes that he was granted entitlement to service 
connection for carpal tunnel syndrome of the left hand in a 
January 2003 rating decision.  A 20 percent evaluation was 
assigned effective May 1997 and a 10 percent evaluation 
assigned effective May 2002.  

Within the applicable presumptive period, the medical 
evidence shows complaints of neck pain at a VA examination in 
June 1997.  Although the pertinent impression was 
arthritis/arthralgia of neck and hands secondary to 
degenerative disease, an x-ray of the cervical spine on the 
same date revealed a normal cervical spine.  In addition, an 
x-ray of the left hand revealed the soft tissues and bony 
structures to appear unremarkable.  Thus, the tentative 
clinical impression of arthritis was not confirmed by x-ray 
findings.

In addition, the Board recognizes that service connection may 
be established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.

In this case there is no finding that the veteran had 
continuing symptoms following service that were associated 
with a neck disorder to include arthritis and arthritis of 
the left hand.  Although he complained of neck pain at a VA 
examination in June 1997, an x-ray of the cervical spine on 
the same date revealed a normal cervical spine.  An x-ray of 
the left hand revealed the soft tissues and bony structures 
to appear unremarkable.  Thus, arthritis was not shown by x-
ray findings.  

In May 2002 he denied neck pain and reported that his neck 
was no longer symptomatic.  He also reported that the surgery 
for carpal tunnel release had relieved most of the pain, 
although he still experienced pain occasionally, mainly after 
working a lot with his hand or typing.  He denied numbness or 
weakness.  Clinical findings revealed no evidence of redness, 
heat or swelling.  There was no evidence of arthritis of the 
left hand.  Thus, the evidence does not establish continuity 
of symptomatology.  

The veteran contends that he has a neck disorder to include 
arthritis and left hand arthritis related to service.  The 
Board is aware that according to the veteran's DD Form 214, 
he served as a medical service specialist, (the related 
civilian occupation is a nurse assistant) for six years 
during service.  The evidence does not show, however, that he 
has specialized medical training or experience such that he 
is competent to offer medical diagnoses or opinions on 
etiology.  The CAVC has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived by specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
that matter VA adjudicators likewise lack competency to make 
conclusions on medical issues such as diagnosis and medical 
relationship or etiology in the absence of medical opinion.  
See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further notes that the veteran claims that his 
primary care provider told him that he had a form of 
arthritis that caused inflammation at the base of his neck 
and in his left hand.  
A layperson's account of what a physician said is not 
competent medical evidence, but a medical professional's 
account of what another medical professional said is 
competent evidence.  Robinette v. Brown, 8 Vet. App. 69, 74-
77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503-04 (1994).  
In this case, however, the veteran worked early in his 
military career, approximately from 1970 to 1976, as a 
medical service specialist and thereafter did not continue in 
the medical field.  Accordingly, the Board does not find that 
his statements can be viewed as a medical professional's 
account of what another medical professional said and 
therefore are not competent evidence.  

Evidence against the veteran's claim is the May 2002 report 
of examination and an addendum prepared in September 2002.  
The veteran denied any neck symptoms.  X-rays revealed a 
normal cervical spine with no evidence of arthritis.  The VA 
examiner's impression was the neck was asymptomatic and the 
examination was unremarkable.  The examiner found no evidence 
of arthritis of the left hand, status post left carpal tunnel 
release, and no orthopedic findings.  Absent medical evidence 
of a current diagnosed neck disorder to include arthritis and 
arthritis of the left hand, entitlement to service connection 
is not warranted.  Hickson, supra.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Simply put, there is no competent medical evidence that the 
veteran currently has a chronic acquired neck or left hand 
disorder to include arthritis which has been linked to 
service.  No probative, competent medical evidence exists of 
a relationship between any currently claimed neck or left 
hand disorder to include arthritis, and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired neck 
disorder to include arthritis and arthritis of the left hand.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a chronic acquired neck 
disorder to include arthritis is denied.

Entitlement to service connection for arthritis of the left 
hand is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

